DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 08, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li [US 20130108146 A1].
As per Claim 1, Li teaches a method of determining a focus of a lithographic apparatus (See fig. 1), the method comprising:
obtaining first data derived from a first measurement ADI of a property of a target pattern formed on a substrate by exposing the substrate using the lithographic apparatus, wherein the first measurement is performed before the substrate is etched (Para 32 and 33); 
obtaining second data derived from a second measurement AEI of the property of the target pattern, wherein the second measurement is performed after the substrate is etched (Para 32 and 33); and 
determining, by a hardware computer system and using the first data and the second data, a value of focus of the lithographic apparatus physically occurring within the lithographic apparatus at the time the lithographic apparatus is used to form the target pattern (See fig. 1, Para 46-55).
As per Claim 2, Li teaches the method of claim 1, wherein the focus is associated with a projection system in the lithographic apparatus (Para 30).
As per Claim 3, Li teaches the method of claim 2, wherein the first measurement
is performed before the substrate is etched based on the target pattern and wherein the second measurement is performed after the substrate is etched based on the target pattern (Para 32 and 33).
As per Claim 4, Li teaches the method of claim 3, wherein the determination of the focus uses calibration data providing a relationship between the focus of the 
As per Claim 5, Li teaches the method of claim 4, wherein the combination comprises a difference between the property of the target pattern as obtained before etching of the substrate and the property of the target pattern as obtained after etching of the substrate (Para 33 and 48).
As per Claim 6, Li teaches the method of claim 5, wherein the difference comprises a difference between a critical dimension of the target pattern as obtained before etching of the substrate and a critical dimension of the target pattern as obtained after etching of the substrate (Para 32, 33 and 48).
As per Claim 7, Li teaches the method of claim 4, further comprising obtaining the calibration data by measuring the property of the target pattern before the substrate is etched based on the target pattern and measuring the property of the target pattern after the substrate is etched based on the target pattern, for different known focuses of the projection system (Para 32 and 33).
As per Claim 8, Li teaches the method of claim 4, wherein the combination comprises a shift in the position of a feature of the target pattern after the substrate is etched based on the target pattern in comparison with the position of the feature of the target pattern before the substrate is etched based on the target pattern (Para 32).
As per Claim 9, Li teaches a device manufacturing method comprising: using the method of claim 3 to determine a focus of a projection system; and using a 
As per Claims 10 and 15, Li teaches an apparatus configured to determine a focus of a lithographic apparatus (Para 30), the apparatus comprising: 
a measurement system configured to: 1) obtain first data by performing a first measurement of a property of a target pattern formed on a substrate by exposing the substrate using the projection system, wherein the first measurement is performed before the substrate is etched; and 2) obtain second data by performing a second measurement of the property of the target pattern, wherein the second measurement is performed after the substrate is etched (Para 32 and 33); and 
a data processing unit configured to determine, using the first data and the second data, a value of focus of the lithographic apparatus physically occurring within the lithographic apparatus at the time the lithographic apparatus is used to form the target pattern (See fig. 1, Para 46-55).
As per Claim 11, Li teaches the apparatus of claim 10, wherein the data processing unit is configured to receive calibration data providing a relationship between the focus of the projection system and a combination of the property of the target pattern before the substrate is etched with the property of the target pattern after the substrate is etched, and use the calibration data to perform the determination of the focus (Para 32 and 33).
As per Claim 12, Li teaches the apparatus of claim 11, wherein the combination comprises a difference between the property of the target pattern as obtained before 
As per Claim 13, Li teaches the apparatus of claim 12, wherein the difference comprises a difference between a critical dimension of the target pattern as obtained before etching of the substrate and a critical dimension of the target pattern as obtained after etching of the substrate (Para 32 and 33).
As per Claim 14, Li teaches the apparatus of claim 11, wherein the combination comprises a shift in the position of a feature of the target pattern after the substrate is etched in comparison with the position of the feature of the target pattern before the substrate is etched (Para 32).
As per Claim 16, Li teaches the computer program product of claim 15, wherein the first measurement is performed before the substrate is etched based on the target pattern and wherein the second measurement is performed after the substrate is etched based on the target pattern (Para 32).
As per Claim 17, Li teaches the computer program product of claim 15, wherein the determination of the focus uses calibration data providing a relationship between the focus of the lithographic apparatus and a combination of 1) the property of the target pattern as obtained before the substrate is etched, with 2) the property of the target pattern as obtained after the substrate is etched (Para 32 and 33).
As per Claim 18, Li teaches the computer program product of claim 17, wherein the combination comprises a difference between the property of the target pattern as obtained before etching of the substrate and the property of the target pattern as obtained after etching of the substrate (Para 32 and 33).
As per Claim 19, Li teaches the computer program product of claim 18, wherein the difference comprises a difference between a critical dimension of the target pattern as obtained before etching of the substrate and a critical dimension of the target pattern as obtained after etching of the substrate (Para 32 and 33).
As per Claim 20, Li teaches the computer program product of claim 17, wherein the instructions are further configured to cause the computer system to obtain the calibration data by obtaining measurements of the property of the target pattern before the substrate is etched and measurements of the property of the target pattern after the substrate is etched, for different known focuses of the lithographic apparatus (Para
51).

Response to Arguments
Applicant's arguments filed November 08, 2021 regarding the Rejection under 35 U.S.C. §102, have been fully considered but they are not persuasive. 
In the remark section, Applicant argued that there is no description in the prior art to Li of a value of focus of the lithographic apparatus physically occurring within the lithographic apparatus at the time the lithographic apparatus is used to form the target pattern.
The Examiner respectfully disagrees. Li in [0030] disclosed that “Photoresist material is applied to wafer 200 by, e.g., spin coating. The photoresist material is then patterned by a lithography process including exposure and development. The photoresist material is exposed by application of intense light through a photomask. In one example, UV light is passed through a mask and onto the surface of the wafer at a at a particular focus value. For each of the dies (e.g., die 210) of wafer 100, energy is applied according to its respective (E,F) value. Thus, in one direction, energy values applied to the dies incrementally increases or decreases die-to-die. Similarly, in the other direction, focus changes incrementally die-to-die. The result is an FEM wafer 200 with a multitude of dies thereon that are each treated differently in this photolithography process. Further in this example, the same pattern is produced on each die.” (emphasis added). The above disclosure shows that the focus values are physically occurring within the lithographic apparatus at the time the lithographic apparatus that is used to form a target pattern. Therefore, Applicant’s argument on the above point is not persuasive.
The terms “nominal focus” and “actual focus” have been deleted in the amendment filed. Accordingly, the Claim Objections, and claim Rejections under 35 U.S.C. §112 made in the previous Office Action has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/Primary Examiner, Art Unit 2882